
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of
the 16th day of October, 2009 by and between ANDREW C. LEVY (hereinafter
"Employee"), whose address is 8360 S. Durango Drive, Las Vegas, Nevada 89113,
and ALLEGIANT TRAVEL COMPANY, a Nevada corporation (hereinafter "the Company"),
whose address is 8360 S. Durango Drive, Las Vegas, Nevada 89113.

W I T N E S S E T H

        WHEREAS, the Company desires to employ Employee as its president and
chief financial officer, and Employee desires to be so employed pursuant to and
in accordance with the terms and conditions hereinafter set forth; and

        NOW, THEREFORE, for and in consideration of the above premises, the
terms and covenants herein contained, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by Employee and the
Company, it is hereby agreed as follows:

        1.    Employment.    The Company hereby employs Employee and Employee
hereby accepts employment by the Company upon all of the terms and conditions as
are hereinafter set forth. Terms of employment with the Company are also
governed by the Company's employment policies in effect from time to time. The
Company shall provide a copy of such employment policies to Employee upon
request. In the event of any conflict between the terms of this Agreement and
the generally applicable employment policies, the terms of this Agreement shall
prevail.

        2.    Scope of Services.    

        A.    Employee shall be employed by the Company as the president and
chief financial officer of the Company and its operating subsidiaries. Employee
shall report to the Company's Chief Executive Officer ("CEO") and Board of
Directors ("Board"). Employee's duties shall include those indicated above and
such other duties assigned to him by the CEO or the Board from time to time.

        Employee's services are mutually agreed to be unique personal services.
Employee acknowledges that the Company is relying upon Employee's experience,
expertise and other qualifications in entering into this Agreement. Employee
shall not assign or delegate any right, obligation or duty hereunder to any
other person or entity without the express written consent of the Company.

        B.    During Employee's period of service hereunder, Employee agrees to
perform such services not inconsistent with Employee's position as shall from
time to time be assigned to Employee by the Company's CEO or Board. During the
term of this Agreement, except for disability, illness and vacation periods,
Employee shall devote Employee's full productive time, attention and energies to
the positions of president and chief financial officer of the Company and its
operating subsidiaries.

        C.    Employee's expenditure of reasonable amounts of time in connection
with outside activities, not competitive with the business of the Company, such
as outside directorships or charitable activities, shall not be considered in
contravention of this Agreement so long as such activities do not interfere with
his performance of this Agreement. Further, it is understood and agreed by the
parties hereto that Employee is entitled to engage in passive and personal
investment activities not interfering with his performance of this Agreement.

--------------------------------------------------------------------------------



        3.    Limitations of Duties.    Employee shall not, without consent
first being given by the Company, which consent may be general authority from
the Company:

        A.    Take part in activities detrimental to the best interests of the
Company, including rendering any services to any other firm or entity which
conflict or interfere with the performance of Employee's duties hereunder.

        B.    Exceed any limitations on his authority that may be established by
the Board.

        C.    Enter into any contract, oral or written, in the name of, for or
on behalf of the Company other than in the ordinary course of business.

        D.    Use any money belonging to the Company or pledge its credit other
than in the ordinary course of business.

        E.    Commit or suffer to be committed any act whereby the Company's
property may be subject to attachment or seizure.

        F.     Cause the Company to become a guarantor, surety or endorser or
give any note for the benefit of any other person whomsoever.

Upon a breach of any provision under this Item 3, the Company shall have the
right to terminate this Agreement for cause as set forth in Item 6E hereof and
to pursue any other remedies available to the Company as a result of such
breach.

        Employee shall indemnify and hold the Company harmless from and against
any and all damages, actions, causes of action, claims and other liabilities,
contingent or otherwise, directed toward the Company by others as a result of
Employee's violation of any of the provisions of this Item 3.

        4.    Compensation.    

        A.    Base Compensation.    As base compensation ("Base Salary") for
providing services hereunder, Employee shall be paid Two Hundred Seventy-five
Thousand Dollars ($275,000) per annum to be paid monthly or in more frequent
installments as may be agreed upon by the Company and Employee. The salary
payable to Employee shall be inclusive of any fees received by Employee as an
officer of the Company or any other company or corporate body in which Employee
holds an office as a nominee or representative of the Company.

        B.    Annual Bonus.    Employee shall be entitled to participate in the
Company's annual bonus program (if any) as in effect from time to time and
subject to meeting any requirements established for participation in the bonus
program and may also be granted a discretionary bonus in such amount as may be
determined by the Board in its sole discretion.

2

--------------------------------------------------------------------------------



        C.    Stock Appreciation Rights.    Upon the effective date of this
Agreement, Employee will be granted stock appreciation rights (the "2009 SAR's")
with respect to 75,000 shares of the common stock of the Company under the
Company's 2006 Long-Term Incentive Plan. The strike price for the 2009 SAR's
will be the closing price of the Company's common stock on the Nasdaq Global
Select Market as of the date of this Agreement. The 2009 SAR's will settle in
shares of common stock of the Company in accordance with the terms of the Stock
Appreciation Rights Grant Agreement to be entered into between the Company and
Employee to evidence this grant. The 2009 SAR's will vest in three (3) equal
annual installments commencing on the first anniversary of the date of grant and
all of the 2009 SAR's, to the extent not earlier exercised, shall expire on the
earlier of one hundred eighty (180) days after termination of employment for any
reason whatsoever or on the fifth (5th) anniversary of the date of grant. In the
event a Change of Control transaction is consummated as a result of a definitive
agreement entered into by the Company prior to October 16, 2010, vesting of the
2009 SAR's shall be accelerated to the extent of a percentage equal to the
number of full months between the date of this grant and the date of execution
of the definitive agreement for the Change of Control transaction divided by 12.
By way of amplification, the terms of the preceding sentence shall apply if a
definitive agreement for a Change of Control transaction is entered into prior
to October 16, 2010 and if the Change of Control transaction contemplated by
such definitive agreement is ultimately closed, whether or not closed prior to
October 16, 2010. By way of example, if the definitive agreement for a Change of
Control transaction is entered into as of April 30, 2010, six (6) full months
shall have passed since the grant date and Employee shall be 6/12 (or 50%)
vested in the 2009 SAR's. Upon any other Change of Control, any unvested 2009
SAR's, to the extent not previously forfeited, shall automatically vest.

        D.    Restricted Stock.    Upon the effective date of this Agreement,
Employee will be granted 27,926 shares of restricted stock (the "2009 Restricted
Stock") under the Company's 2006 Long-Term Incentive Plan. The restricted stock
will vest in three (3) equal annual installments commencing on the first
anniversary of the date of grant. In the event a Change of Control transaction
is consummated as a result of a definitive agreement entered into by the Company
prior to October 16, 2010, vesting of the 2009 Restricted Stock shall be
accelerated to the extent of a percentage equal to the number of full months
between the date of this grant and the date of execution of the definitive
agreement for the Change of Control transaction divided by 12. For purposes of
this calculation, the same principles set forth in paragraph C above shall
apply. Upon any other Change of Control, any unvested 2009 Restricted Stock
shall automatically vest.

        E.    Participation in Future Equity Grants.    Employee shall be
considered for participation in equity awards to senior management which may be
granted by the Board in the future.

        F.    Fringe Benefits.    The Company shall provide Employee health and
dental insurance for Employee and his family and such vacation time, sick leave
and other fringe benefits, including but not limited to participation in any
pension, 401(k) and employee benefit plans that may be maintained by the Company
from time to time as are made generally available to other management employees
of the Company in accordance with Company policies. The Company reserves the
right to change the benefits available under its benefit plans at any time or
times.

        G.    Review of Compensation.    Employee's compensation package shall
be subject to review each year based on Employee's performance, achievement of
company goals, industry norms for executive compensation, and such other factors
as the Company may determine to be appropriate.

3

--------------------------------------------------------------------------------



        H.    Change of Control Benefits.    In the event Employee's employment
with Company shall cease within two (2) years after a "Change of Control" (as
defined below) as a result of termination by the Company without "Cause" (as
defined in Item 6C) or termination by Employee with "Good Reason" (as defined in
Item 6D), the Company shall pay to Employee severance pay in an aggregate amount
equal to twelve (12) months of the total amount of Base Salary, to be paid by
the Company to Employee in a lump sum within one month of the date of
termination of employment. In addition, any and all outstanding stock options,
restricted stock grants and stock appreciation rights (other than the 2009 SAR's
and the 2009 Restricted Stock which are governed by Paragraph C and D above)
held by Employee at the time shall become immediately vested.

        I.    Definition of Change of Control.    For all purposes of this
Agreement, a "Change of Control" shall be deemed to have occurred if at any time
after the date this Agreement is signed: (i) by any method, transaction or
series of related transactions, more than 50% of the outstanding shares of
Company or beneficial ownership thereof are acquired within a period of one year
by a person or group (as defined in Section 13(d) of the Securities Exchange Act
of 1934) other than the members of Company's Board, those persons who were more
than 5% owners of the Company prior to the date of this Agreement, employees of
the Company and any of their immediate family members and affiliates; (ii) there
is a merger or consolidation of the Company in which the Company is not the
continuing or surviving entity or in which the stockholders of the Company
immediately before such transaction do not own in the aggregate at least 50% of
the outstanding voting shares of the continuing or surviving entity immediately
after such transaction; (iii) there is a merger or consolidation of the Company
pursuant to which the Company's shares are converted into cash, securities or
other property; or (iv) the Company sells, leases or exchanges all or
substantially all of its assets or the Company's stockholders approve the
liquidation or dissolution of the Company.

        J.    Positive Space Travel.    In recognition of Employee's service in
a senior management role for the Company since the initiation of the Company's
current business plan, the following benefit is provided. Until such time as
Employee's youngest child has attained age twenty-one (21), Employee shall be
entitled to passes for air travel on the flights of the Company (and any
successor-in-interest to the Company) for Employee, his wife and children (up to
age 21) on a positive space basis at no cost to Employee.

        K.    Expense Reimbursement.    In addition, the Company shall reimburse
Employee for any expenses incurred by Employee in connection with the business
of the Company, as approved by the Company. These expenses may include expenses
for travel, business promotion, association memberships, and any other expenses
as may be approved by the CEO or Board from time to time. The Company shall
reimburse Employee for such out-of-pocket expenses by the tenth (10th) day of
the month following the month in which such expenses were incurred (and
appropriate documentation thereof has been provided to the Company). The Company
may issue to Employee a company credit card. In such event, Employee agrees to
use such card only for the expenses reimbursable under this paragraph. Employee
agrees to keep the card securely. In the event of loss or theft, the issuing
authority and the Company shall be informed immediately. The card shall be
returned to the Company forthwith on the termination of Employee's employment
for any reason whatsoever.

        L.    Deductions.    Deductions shall be made from Employee's salary for
social security, Medicare, federal and state withholding taxes, and any other
such taxes as may from time to time be required by governmental authority.

4

--------------------------------------------------------------------------------



        5.    Term.    The initial term of this Agreement shall commence as of
the date hereof (the "Effective Date") and shall continue until December 31,
2012. The term shall automatically be extended from year to year thereafter
unless either party notifies the other of its desire not to extend the term of
this Agreement as provided in Item 6.

        6.    Termination:    

        A.    This Agreement shall be terminated upon Employee's death or upon a
physician certified disability which permanently or indefinitely renders
Employee unable to perform his usual duties on behalf of the Company.

        B.    Employee may, without "Good Reason" (as defined in paragraph D
below), terminate this Agreement by giving to the Company sixty (60) days
written notice and such termination shall be effective on the date specified by
Employee but in no event earlier than the sixtieth (60th) day following the date
of such notice. In such event, Employee shall continue to render his services up
to the Termination Date (as hereinafter defined) if so requested by the Company.
For all purposes of this Agreement, it shall be deemed that Employee terminated
this Agreement without cause if this Agreement expires at the end of the initial
or any extended term of this Agreement as a result of a notice from Employee not
to extend the term of this Agreement.

        C.    The Company may, without "Cause" (as defined in paragraph E
below), terminate this Agreement at any time by giving to Employee written
notice and such termination shall be effective on the date specified by the
Company. At the option of the Company, Employee shall immediately cease
performing his duties hereunder upon receipt of the notice. For all purposes of
this Agreement, it shall be deemed that the Company terminated this Agreement
without cause if this Agreement expires at the end of the initial or any
extended term of this Agreement as a result of a notice from the Company not to
extend the term of this Agreement. If terminated without Cause pursuant to this
paragraph C, Employee shall continue to receive his full base salary and related
fringe benefits for twelve (12) months following Employee's termination and all
outstanding stock options, restricted stock grants and stock appreciation rights
held by Employee at the time shall become immediately vested except that none of
these benefits shall apply in the event of termination without Cause after a
Change in Control, in which event, the provisions of Item 4C, 4D and 4H shall
apply.

        D.    Employee may terminate this Agreement immediately for "Good
Reason". For purposes of this Agreement, Good Reason shall be defined as
(i) failure of the Company to make any payment or provide any benefit to
Employee hereunder, which failure is not cured within thirty (30) days after the
Company's receipt of written notice of such default, or (ii) a material
diminution of Employee's duties and responsibilities or his title without
Employee's consent; provided, however, that a material diminution of duties
shall not be deemed to have occurred if the Board determines to employ another
chief financial officer in Employee's place, but Employee continues to serve as
President, (iii) the imposition of a requirement on Employee to report to a new
CEO or to another officer unless approved by Employee, or (iv) the principal
location at which Employee is to perform his duties is relocated to a place more
than fifty (50) miles from Las Vegas, Nevada. Any termination under this
paragraph D shall take effect immediately upon the Company's receipt of written
notice from Employee after the expiration of any applicable cure period. If
Employee terminates this Agreement for "Good Reason" pursuant to this
paragraph D, Employee shall continue to receive his full base salary and related
fringe benefits for twelve (12) months following Employee's termination and all
outstanding stock options, restricted stock grants and stock appreciation rights
held by Employee at the time shall become immediately vested except that none of
these benefits shall apply in the event of termination of employment by Employee
for Good Reason after a Change of Control, in which event, the provisions of
Item 4C, 4D and 4H shall apply.

5

--------------------------------------------------------------------------------



        E.    The Company may terminate this Agreement immediately for "Cause".
For purposes of this Agreement, "Cause" shall be defined as any of the
following: (i) Employee shall commit a felony or other act involving moral
turpitude, which other act is materially detrimental to the Company;
(ii) Employee shall knowingly commit any act of prohibited conduct as set forth
in Item 3 of this Agreement; (iii) Employee shall commit any act, specifically
including but not limited to drug or alcohol abuse, which act is materially
harmful to the Company, or which in the reasonable opinion of the Company's
Board brings the Company into disrepute; (iv) Employee shall commit any act of
fraud, dishonesty, theft or misappropriation, whether or not related to his
activities on behalf of the Company, including providing false reports or
accounts to the Company or deliberately making false statements about the
Company, its services, employees, customers or suppliers; (v) intentional or
repeated material neglect of Employee's duties; (vi) breach by Employee of any
other material provision of this Agreement; (vii) Employee shall become the
subject of a bankruptcy proceeding or otherwise make an arrangement or
composition with creditors generally; (viii) Employee shall engage in
anti-social behavior (such as fighting, indecency, harassment, sexual or racial
harassment or discrimination, intimidation of others, physical violence or
assault) during the course of performing duties for the Company or against
another employee outside of work; (ix) Employee shall have possession of illegal
drugs at the Company's workplace; or (x) Employee shall perform duties in a
negligent or dangerous manner which causes or is likely to cause material loss
or injury. This Agreement may not be terminated by the Company under
subclause (v), (vi) or (x) of this Item unless and until the Company has
provided Employee with written notice of such violative conduct and Employee has
failed to cure (or fails to commence and thereafter diligently pursue the cure)
such act within thirty (30) days after Employee's receipt of such written
notice; provided, however, that no right to cure shall be available for a second
or subsequent violation of the same provision within any twelve (12) month
period. Any termination under this paragraph E shall take effect immediately
upon Employee's receipt of written notice from the Company or expiration of any
applicable cure period, whichever is later. The failure of the Company to
terminate this Agreement for cause as a result of any of the foregoing at any
one or more times shall not affect the Company's ability to terminate this
Agreement for cause as a result of the subsequent occurrence of any act giving
rise to "cause" hereunder, provided that Employee is still provided with a
notice to cure if applicable in accordance with the above.

        F.     Upon termination, Employee shall have no obligation to provide
any additional services, and except as expressly provided above, the Company
shall only be obligated pay to Employee the portion of any amounts due as of the
termination date, together with all unreimbursed out-of-pocket expenses incurred
by Employee.

        G.    Termination of Employee's Obligations.    Employee's obligations
under Item 7 of this Agreement shall survive the expiration of the term of this
Agreement without renewal and termination of Employee's employment as provided
in such Item.

        H.    Resignation of Positions upon Termination.    On the termination
of this Agreement for any reason whatsoever, Employee shall at the request of
the Company immediately resign (without prejudice to any claims which Employee
may have against the Company arising out of this Agreement or the termination
thereof) from all and any offices which Employee may hold as an officer or
member of the Board of the Company and from all other appointments or offices
which Employee holds as a nominee or representative of the Company and if
Employee should fail to do so, the Company is hereby irrevocably authorized to
appoint another person in Employee's name and on Employee's behalf to sign any
documents or do any thing necessary or requisite to effect such resignation(s)
and/or transfers.

        I.    Termination Date.    For all purposes of this Agreement the
"Termination Date" shall refer to the effective date of termination as set forth
above.

6

--------------------------------------------------------------------------------



        7.    Restrictive Covenants.    As a material inducement to the
Company's employment of Employee, the provisions of this Item 7 shall apply.

        A.    For purposes of this Item, the following terms and provisions
shall have the following meanings:

          (i)  "Prohibited Time Period" shall mean the period beginning on the
date of execution hereof and ending on the date that is twelve (12) months after
the termination of employment for any reason whatsoever of Employee.

         (ii)  "Prohibited Business" shall mean the business of providing
charter or scheduled airline service.

        (iii)  "Prohibited Geographic Area" shall mean the conduct of the
Prohibited Business to or from markets in the states of California, Nevada,
Florida or Arizona.

        (iv)  "Prohibited Capacity" shall mean service in the capacity of an
executive or board member or in such other management position or as a
significant equity owner, in all of which capacities Employee acknowledges that
he has served and will serve the Company and its subsidiaries during the course
of his employment for the Company.

         (v)  "Prohibited Party" shall mean all travel partners of the Company
who (a) have contracted for regular chartered air service with the Company
during the one (1) year period prior to the date of termination of employment,
or (b) have been solicited as potential travel partners of the Company at a
meeting held at any time during the one (1) year period prior to the date of
termination of employment of Employee.

        (vi)  "Prohibited Employee" means any employee, independent contractor
or consultant of the Company who worked for the Company at any time within six
(6) months prior to the termination of employment of Employee.

       (vii)  The "Western United States" includes the states of Alaska,
Arizona, California, Colorado, Hawaii, Idaho, Montana, Nevada, New Mexico,
Oregon, Utah, Washington and Wyoming.

        B.    Employee agrees that during the Prohibited Time Period, he shall
not, for any reason, without the prior written consent of the Company, on his
own behalf or in the service or on behalf of others, serve in a Prohibited
Capacity in the Prohibited Business in the Prohibited Geographic Area; provided,
however, that this restriction shall not preclude Employee from working (in any
capacity) for an airline that provided airline service to or from the Western
United States or to or from Florida prior to 1990 so long as the airline is not
headquartered within the Western United States.

        C.    Employee covenants and agrees that during the Prohibited Time
Period, he shall not, for any reason, directly or indirectly (whether as
officer, director, consultant, employee, representative, agent, partner, owner,
stockholder or otherwise), (i) solicit charter air services from, or market
charter air services to, any Prohibited Party, or (ii) enter into a transaction
with such Prohibited Party as a result of which the Prohibited Party does, or is
likely to, reduce the amount of business between the Prohibited Party and the
Company.

        D.    Employee agrees that during the Prohibited Time Period, he shall
not, for any reason, without the prior written consent of the Company, on his
own behalf or in the service or on behalf of others, hire any Prohibited
Employee or request or induce any Prohibited Employee to terminate that person's
employment or relationship with the Company or to accept employment with any
other person.

7

--------------------------------------------------------------------------------





        E.    The parties agree that: (i) the covenants and agreements of
Employee contained in this Item are reasonably necessary to protect the
interests of the Company in whose favor said covenants and agreements are
imposed in light of the nature of the Company's business and the professional
involvement of Employee in such business; (ii) the restrictions imposed by this
Item are not greater than are necessary for the protection of the Company in
light of the substantial harm that the Company will suffer should Employee
breach any of the provisions of said covenants or agreements; (iii) the
covenants and agreements of Employee contained in this Item have been
independently negotiated between the parties and served as a material inducement
for the Company to enter into this Agreement; (iv) the period and geographical
area of restriction referred to in this Item are fair and reasonably required
for the protection of the Company; and (v) the nature, kind and character of the
activities Employee is prohibited to engage in are reasonable and necessary to
protect the Company in that the Company will rely on Employee for those
important aspects of its business.

        F.     Employee acknowledges that a material breach by Employee of any
part of this Item will result in irreparable and continuing damage to the
Company and any material breach or threatened breach of the covenants provided
in this Item shall be subject to specific performance by temporary as well as
permanent injunction or any other equitable remedies of any court of competent
jurisdiction.

        G.    The covenants and agreements on the part of Employee contained in
this Item shall be construed as agreements independent of any other agreement
between Employee and the Company. The existence of any claim or cause of action
of Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
each of such covenants and agreements or otherwise affect the remedies to which
the Company is entitled hereunder.

        H.    If the provisions of this Item 7 should ever be adjudicated to
exceed the time, geographic or other limitations permitted by applicable law in
any jurisdiction, then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic or other limitation permitted by
applicable law.

        I.     Nothing contained in this Item shall restrict Employee from being
a not more than 1% stockholder (but not an officer, director, employee,
consultant or advisor) of any corporation that directly or indirectly competes
with the Company provided the stock of such competing corporation is publicly
held and listed on a national stock exchange.

        8.    Confidential Information.    

        A.    During the period beginning on the execution date of this
Agreement and ending on the third (3rd) anniversary of any termination or
expiration of this Agreement, Employee agrees that he shall not, except in
pursuit of the Company's business or with the prior written consent of the
Company, for his own benefit or for the benefit of any other person or entity:

          (i)  directly or indirectly disclose, reveal, report, duplicate or
transfer any Confidential Information to any other person or entity outside of
the Company;

         (ii)  directly or indirectly aid, encourage, direct or allow any other
person or entity outside of the Company to gain possession of or access to
Confidential Information;

        (iii)  directly or indirectly copy or reproduce Confidential
Information, except as required as part of Employee's duties; or

        (iv)  directly or indirectly use, sell or exploit any Confidential
Information or aid, encourage, direct or allow any other person or entity to
use, sell or exploit any Confidential Information.

8

--------------------------------------------------------------------------------



        This covenant shall not apply to any Confidential Information now or
hereafter voluntarily disseminated by the Company to the public, or which
otherwise has become part of the public domain through means other than a breach
of Employee's duty of confidentiality hereunder. "Confidential Information", for
purposes of this Agreement, shall mean information of the Company that
constitutes a trade secret or confidential information under Nevada law and
shall include, but not be limited to, all relevant information (whether or not
reduced to writing and in any and all stages of development), concerning the
Company and its services, plans, business practices, methods of operation,
financial information, names or lists of names of employees, contractors,
suppliers and customers, employee compensation and benefits, other personal
employee information, interpretations, surveys, forecasts, marketing plans,
development plans, notes, reports, market analyses, specialized software and
databases and other information related to suppliers and customers that could be
used as a competitive advantage by competitors if revealed or disclosed to such
competitors or to persons or entities revealing or disclosing same to such
competitors; together with any and all extracts, summaries and photo, electronic
or other copies or reproductions, in whole or in part, stored in whatever
medium. Employee acknowledges that the Confidential Information is secret,
confidential and proprietary to the Company and has been or will be disclosed to
and/or obtained by Employee in confidence and trust for the sole purpose of
using the same for the sole benefit of the Company.

        B.    Employee hereby acknowledges and agrees that (i) the Company has
expended considerable and substantial time, effort and capital resources to
develop the Confidential Information, (ii) the Confidential Information is
innovative and must receive confidential treatment to protect the Company's
competitive position in the market and the Company's proprietary interest
therein from irreparable damage, (iii) Employee, by virtue of his relationship
with the Company, has had and will have access to the Confidential Information,
and (iv) the Confidential Information and all physical embodiments or other
repositories of the same shall be and at all times remain the sole and exclusive
property of the Company.

        C.    Since irreparable harm will otherwise result to the Company in the
event of a breach or threatened breach by Employee of the provisions of Item 8A,
the Company shall be entitled to an injunction restraining Employee from
disclosing, in whole or in part, any Confidential Information, or from rendering
any services to any person, firm, company, association or other entity to whom
such Confidential Information, in whole or in part, has been disclosed or is
threatened to be disclosed.

        9.    Company Property.    

        A.    Employee acknowledges that all recorded information, including
without limitation all notes, memoranda, records, laboratory reports, documents,
papers, computer disks, tapes or other storage media and all other papers and
documents whatsoever which may have been prepared by Employee or have come into
Employee's possession or control in the course of employment with the Company
(the "Documents") and other materials owned or used by the Company shall at all
times remain the sole property of the Company.

        B.    Employee agrees to promptly, upon request of the Company and in
any event upon the termination of Employee's employment with the Company for any
reason whatsoever, forthwith return to the Company all property whatsoever
belonging to the Company including, without limitation, any laptop computer
belonging to the Company, security passes, credit cards and all copies of the
Documents which have come into Employee's possession or control in the course of
employment with the Company and Employee shall not be entitled to and shall not
retain any copies thereof.

9

--------------------------------------------------------------------------------



        10.    Professional Responsibility.    

        A.    Employee agrees that he will provide in connection with the
performance of all services under this Agreement the skill and diligence
normally provided by competent professionals in the performance of services
similar to that contemplated by this Agreement.

        B.    Both parties acknowledge and agree that a fiduciary and
confidential relationship has commenced and will continue to exist between them
and that said relationship will continue during the term of this Agreement.

        C.    Employee represents that he has no conflicts of interest in
rendering his professional services to the Company.

        D.    Employee shall not during the course of his employment (except as
a representative or nominee of the Company or otherwise with the prior consent
in writing of the Board) be directly or indirectly engaged, concerned or
interested in any other business which: (i) is wholly or partly in competition
with any business carried on by the Company by itself or in partnership, common
ownership or as a joint venture with any third party; or (ii) is a supplier to
or customer of the Company, provided that Employee may own not more than one
percent (1%) of the issued shares of any company which is publicly held and
listed on a national stock exchange or on the Nasdaq Stock Market.

        E.    Subject to any regulations from time to time issued by the
Company, Employee shall not receive or obtain directly or indirectly any
discount, rebate, commission or other inducement in respect of any sale or
purchase of any goods or services effected or other business transacted (whether
or not by Employee) by or on behalf of the Company and if Employee (or any firm
or company in which Employee is directly or indirectly engaged, concerned or
interested) shall obtain any such discount, rebate, commission or inducement,
Employee shall account to the Company for the amount received by Employee or the
amount received by such firm or company.

        F.     As an inducement to the Company to enter into this Agreement,
Employee represents and warrants that: (i) he is not a party to any other
agreement or obligation for personal services; (ii) there exist no impediments
or restraints, contractual or otherwise, on Employee's power, right or ability
to enter into this Agreement and to perform his duties and obligations
hereunder; (iii) the performance of his obligations under this Agreement do not
and will not violate or conflict with any agreement relating to confidentiality,
non-competition or exclusive employment to which Employee is or was subject; and
(iv) Employee has not been involved in any legal proceedings that would be
required to be disclosed in response to Item 401(f) of Regulation S-K
promulgated under the Securities Act of 1933, as amended. As an inducement to
Employee to enter into this Agreement, the Company represents and warrants that
there exist no impediments or restraints, contractual or otherwise, on the
Company's power, right or ability to enter into this Agreement and to perform
its duties and obligations hereunder.

        11.    Privacy Waivers.    

        A.    The Company reserves the right to stop and search any employee or
property of any employee when entering or leaving the Company's premises.

        B.    The Company reserves the right to monitor at any time telephone
calls, electronic communications and information transmitted on Company networks
or on computer equipment which is owned by the Company or on computers on
Company premises that are used for Company business.

10

--------------------------------------------------------------------------------



        12.    Notice.    All notices required or sent hereunder shall be sent
by personal delivery, overnight priority mail via a nationally recognized
overnight delivery company, or by certified mail, return receipt requested to
the address of the party entitled to receive the notice as set forth above.
Notices sent in accordance with this paragraph shall be deemed received upon
personal delivery, one (1) business day after delivery to a nationally
recognized overnight delivery company or five (5) days after mailed, as
aforesaid.

        13.    Breach by the Company.    If there is a dispute regarding the
payment of any sum by the Company hereunder, the Company shall not be deemed to
have failed to have made a payment hereunder if pending the resolution of such
dispute, the Company pays the amount in dispute into court or into an escrow
account at the Company's bank or with the Company's counsel.

        14.    Remedies Not Exclusive.    The rights, remedies and benefits
herein expressly specified are cumulative and not exclusive of any rights,
remedies or benefits which any party may otherwise have.

        15.    Invalid Provisions.    The invalidity of any one or more of the
clauses or words contained in this Agreement shall not affect the reasonable
enforceability of the remaining provisions of this Agreement, all of which are
inserted herein conditionally upon being valid in law; and in the event that one
or more of the words or clauses contained herein shall be invalid, this
instrument shall be construed as if such invalid words or clauses had not been
inserted or, alternatively, said words or clauses shall be reasonably limited to
the extent that the applicable court interpreting the provisions of this
Agreement considers to be reasonable.

        16.    Binding Effect.    This Agreement, as it relates to restrictions
applicable to Employee, is a personal contract and the rights and interests of
Employee hereunder may not be sold, transferred, assigned, pledged or
hypothecated. However, this Agreement shall inure to the benefit of and be
binding upon Company and its successors and assigns including, without
limitation, any corporation or other entity into which Company is merged or
which acquires all or substantially all of the outstanding ownership interests
or assets of Company.

        17.    Jurisdiction.    Each of the undersigned further agrees that any
action or proceeding brought or initiated in respect of this Agreement may be
brought or initiated in the United States District Court for the State of Nevada
or in any District Court located in Clark County, Nevada, and each of the
undersigned consents to the exercise of personal jurisdiction and the placement
of venue in any of such courts, or in any jurisdiction allowed by law, in any
such action or proceeding and further consents that service of process may be
effected in any such action or proceeding in the manner provided in
Section 14.065 of the Nevada Revised Statutes or in such other manner as may be
permitted by law. Each of the undersigned further agrees that no such action
shall be brought against any party hereunder except in one of the courts above
named.

        18.    Attorney's Fees.    In the event an action is taken by either
party to enforce this Agreement or resolve a dispute in connection herewith, the
prevailing party shall be entitled to recover the costs incurred with the
prosecution and defense of such action, including reasonable attorney's fees.

11

--------------------------------------------------------------------------------



        19.    Miscellaneous.    This Agreement shall be construed under and
governed by the laws of the State of Nevada other than its conflicts of laws
principles. This Agreement contains the complete understanding of the parties
with respect to the subject matter of this Agreement and supersedes that certain
Employment Agreement dated as of July 31, 2006, between the parties and all
other prior agreements, understandings and negotiations relating to the same
subject matter. This Agreement may only be modified by a written instrument
signed by each of the parties hereto. No provisions of this Agreement will be
interpreted in favor of, or against, any of the parties hereto by reason of the
extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof. Failure to require strict compliance
with any term or provision of this Agreement shall not constitute a waiver of a
party's right to insist upon strict compliance with each and every provision of
this Agreement. No waiver of any terms and conditions of this Agreement shall be
deemed to be a waiver of any subsequent breach of that or any other term of
condition. This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and same instrument. The provisions of Item 3 (the last
paragraph), 4J, 6H, 7, 8, 9 and 12 through 19 shall survive the termination of
this Agreement and Employee's employment with the Company. This Agreement may be
executed by any party by delivery of a facsimile signature, which signature
shall have the same force as an original signature. Any party which delivers a
facsimile signature shall promptly thereafter deliver an originally executed
signature to the other party; provided, however, that the failure to deliver an
original signature page shall not affect the validity of any signature delivered
by facsimile. The paragraph headings contained in this Agreement are for
reference only and shall not be deemed to impart substantive meeting to any
provision of this Agreement. Each party has had the opportunity to be
represented by counsel of its choice in negotiating this Agreement. This
Agreement shall therefore be deemed to have been negotiated and prepared at the
joint request and direction of the parties, at arm's length, with the advice and
participation of counsel, and shall be interpreted in accordance with its terms
and without favor to any party.

        IN WITNESS WHEREOF, this Agreement has been signed, sealed and delivered
as of the date and year first above written.

    EMPLOYEE:
 
 
  


--------------------------------------------------------------------------------

ANDREW C. LEVY
 
 
COMPANY:
 
 
ALLEGIANT TRAVEL COMPANY
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
Title:
 
  


--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.22



EMPLOYMENT AGREEMENT
